DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-21 are allowed in this Office action.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated February 26, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Grady on March 8, 2021.
The claims are amended as presented below and will replace all previous versions of claims: 
Claim 1. (Currently Amended) A system for data verification and assurance, the system comprising: 
at least one processor operatively connected to a memory, the at least one processor configured to execute a plurality of system components; 
a user interface component, executed by the at least one processer, configured to: 
display verification elements in a user interface configured to accept user selection; 
trigger generation of verification information on data within a file repository responsive to selection of a respective displayed verification element in the user interface; 
display status information for validation of the verification information associated with the data within the file repository; and 
a verification engine, executed by the at least one processor, configured to: 
receive a request from the user interface to generate the verification information; 
responsive to the received request, generate at least a 
a part of a 
generate, automatically, at least a portion of a publicly available second verification chain comprising a second blockchain based on output values from the one way function executed on at least the first verification chain as input; and 
publish at least , wherein the portion of the publicly available second verification chain comprises the output values;
regenerate associated verification information; 
verify validity of the data within the data repository by determining whether the associated verification information matches information stored in the first blockchain;
verify validity of at least some of the information stored in the first blockchain by determining whether the associated verification information matches information stored in the second blockchain; and
wherein the system is configured to set and adjust a privacy boundary to control access to the data within the file repository, which includes at least operations to: 8674972.1Application No.: 16/022,5144Docket No.: B 1531.70000US02 Reply to Office Action of August 26, 2020 
assign functionality system to participate in the generation of the first private verification chain and define the verification information available on the publicly available second verification chain; and 	
incorporate confidential information from the data within the file repository first private verification chain permissions associated with the confidential information.  
Claim 2. (Currently Amended) The system of claim 1, further comprising a verification component configured to verify the integrity of the data within the data repository.  
Claim 3. (Currently Amended) The system of claim 1, the regeneration of the verification information includes operations to: 
regenerate the output values from the one way function using the data specified in the user interface; 
regenerate at least the output values stored in the 
Claim 4. (Currently Amended) The system of claim 1, wherein the user interface is configured to: 
within the data repository; and 
integrate a respective visual indication of a validity status associated with a respective file in the file listing.  
Claim 5. (Currently Amended) The system of claim 4, wherein the user interface is configured to integrate the displayed 
Claim 6. (Currently Amended) The system of claim 4, wherein the user interface is configured to integrate a respective visual indication of existing [[of]] verification information associated with [[a]] the respective file in the file listing.  
Claim 7. (Currently Amended) The system of claim 4, wherein the user interface is configured to selectively display a respective visual indication of existing verification information or a verification element configured to trigger generation of verification information for displayed data objects without the existing verification information.  
Claim 8. (Currently Amended) The system of claim 1, further comprising: 
a document subsystem, executed by the at least one processor, configured to enable at least one or more of electronic document review, document auditing, or search operations within [[a]] the file repository; and 
wherein in the user interface component is configured to: 
generate a document access view configured to display options for accessing collections of digital documents; 
s.  
Claim 9. (Original) The system of claim 8, wherein the user interface component is configured to integrate verification elements and verification status displays into existing user interfaces of the document subsystem.  
Claim 10. (Currently Amended) The system of claim 9, wherein the user interface component is configured to identify open space in the user interface to integrate the verification elements and verification status displays or to overlay displays of the verification elements and the verification status displays.  
Claim 11. (Currently Amended) A computer implemented method for data verification and assurance, the method comprising: 
displaying, by at least one processor, verification elements in a user interface configured to accept user selection; 
triggering, by the least one processor, generation of verification information on data within a file repository responsive to selection of a respective displayed verification element in the user interface; 
displaying, by the least one processor, status information for validation of the verification information associated with the data within the file repository; 
receiving, by the least one processor, a request from the user interface to generate the verification information; 
responsive to the received request, generating, by the least one processor, at least a 
storing, by the at least one processor, at least the a part of a 
automatically generating, by the least one processor, at least a portion of a publicly available second verification chain comprising a second blockchain based on output values from the one way function executed on at least the first verification chain as input; 
publishing, by the at least one processor, , wherein the portion of the publicly available second verification chain comprises the output values;
regenerating, by the at least one processor, associated verification information; 
verifying, by the at least one processor, validity of the data within the data repository by determining whether the associated verification information matches information stored in the first blockchain;
verifying, by the at least one processor, validity of at least some of the information stored in the first blockchain by determining whether the associated verification information matches information stored in the second blockchain; and
setting and adjusting, by the at least one processor, a privacy boundary to control access to the data within the file repository, which includes at least: 
assigning, by the at least one processor, functionality of a local system to participate in the generation of the first private verification chain and define the verification information available on the publicly available second verification chain; and 
incorporating confidential information from the data within the file repository first private verification chain permissions associated with the confidential information. 
Claim 12. (Currently Amended) The method of claim 11, further comprising a verification component configured to verify the validity of the data within the data repository.  
Claim 13. (Currently Amended) The method of claim [[12]] 11, wherein the regenerating the verification information further comprising:
regenerating the output values from the one way function using the data specified in the user interface; 
regenerating at least the output values stored in the .  
Claim 14. (Currently Amended) The method of claim 11, further comprising: 
displaying a file listing associated with at least a portion of the data within the data repository; and 

Claim 15. (Currently Amended) The method of claim 14, further comprising integrating the displayed 
Claim 16. (Currently Amended) The method of claim 14, further comprising integrating a respective visual indication of existing [[of]] verification information associated with [[a]] the respective file in the file listing.  
Claim 17. (Currently Amended) The method of claim 14, further comprising selectively displaying a respective visual indication of existing verification information or a verification element configured to trigger generation of verification information for displayed data objects without the existing verification information.  
Claim 18. (Currently Amended) The method of claim 11, further comprising enabling at least one or more of electronic document review, document auditing, or search operations within [[a]] the file repository.  
Claim 19. (Currently Amended) The method of claim 18, further comprising integrating verification elements and verification status displays into existing user interfaces of [[the]] a document subsystem.  
Claim 20. (Currently Amended) The method of claim 19, further comprising identifying open space in the user interface and integrating the verification elements and verification status displays or overlaying displays of the verification elements and the verification status displays.  
Claim 21. (Currently Amended) A non-transitory computer readable storage medium containing instructions that when executed cause at least one processor to perform a method for data verification and assurance, the method comprising: 
displaying verification elements in a user interface configured to accept user selection; 
triggering generation of verification information on data within a file repository responsive to selection of a respective displayed verification element in the user interface; 
displaying status information for validation of the verification information associated with the data within the file repository; 
receiving a request from the user interface to generate the verification information; 
responsive to the received request, generating at least a 
storing at least the a part of a 
automatically generating at least a portion of a publicly available second verification chain comprising a second blockchain based on output values from the one way function executed on at least the first verification chain as input;
publishing generated portion of the publicly available second verification chain as at least a part of a , wherein the portion of the publicly available second verification chain comprises the output values; 	
regenerating associated verification information; 
verifying validity of the data within the data repository by determining whether the associated verification information matches information stored in the first blockchain;
verifying validity of at least some of the information stored in the first blockchain by determining whether the associated verification information matches information stored in the second blockchain; and
setting and adjusting a privacy boundary, which includes at least: 8674972.1Application No.: 16/022,5149 Docket No.: B 1531.70000US02 Reply to Office Action of August 26, 2020 
assigning functionality system to participate in the generation of the first private verification chain and define the verification information available on the publicly available second verification chain; and 
incorporating confidential information from the data within the file repository first private verification chain permissions associated with the confidential information.






Summary of Related Prior Art
The following prior art references are summarized as follows:
i)	Ross et al. (Pub. No. US 2009/0006842) teaches archives of seals can be sealed to protect the integrity of the seals and facilitate validation in the event a sealing party's sealed registration document is revoked. A document can be sealed multiple 
ii)	LeBeau et al. (Pub. No. US 2020/0143367) teaches registering digital content with a decentralized distribution system having a front end and back end computing systems wherein digital contents and associated user interactions are registered and verified by electronic tokens between the computing systems to maintain secure control of the digital content.
iii)	Johansson et al. (Pat. No. US 8,966,621) teaches providing out-of-band authentication of an e-mail message. A recipient of an e-mail message purporting to be from an organization forwards the e-mail message or submits its content to that organization for authentication. The authenticity of the e-mail message is determined based on authentication data, such as outgoing message logs or authentication keys, maintained at the source of the e-mail message. Upon authenticating the e-mail message, the recipient is informed of the authenticity of the e-mail message.
iv)	Krabbenhoft et al. (Pub. No. US 2019/0361869) teaches tracking creation and modification of digital records using consensus-driven semi-private blockchain. The present disclosure combines the benefits of Blockchain-like technology with traditional authentication by providing a verifiable immutable link between a low-delay Blockchain-like inscription and a highly trustworthy but delayed confirmation. 
Bustelo et al. (Pub. No. US 2007/0061721) teaches providing verifications on a markup language document, from a source on the network, received and displayed at one of said display stations comprising reviewing the markup language document at a display station remote from the receiving display station combined with means responsive to the reviewing means for providing review verifications for the reviewed markup language document.  
vi)	Alger et al. (Pub. No. US 2019/0386833) teaches validating documents using a blockchain data. Multiple documents can be included in the validation process using a merge and hash process and a summary terms document. Validation can be performed by hashing and merging operations, followed by comparing hash values.. 
vii)	Jacquin et al. (Pub. No. US 2009/0327874) teaches validating electronic document conversion chain design in real time, as a designer edits a conversion chain that converts a document collection between formats. Waypoints are inserted into the document conversion chain by associating validation specifications with selected conversion components in the chain. AS the conversion chain is executed on a document collection, the validation specification is executed on all documents in the collection when a selected conversion component is executed. Validation results are returned to indicate to the designer which documents were successfully converted by the component and which were not. 
viii)	Schmidt-Karaca (Pub. No. US 2019/0123889) teaches recording document transactions in a blockchain. Document transactions can include sending or receiving a document, or various workflow steps involving a document. Other steps in a workflow that includes a document can be recorded in the blockchain. Blockchain entries related to a document can include a unique identifier of the document, such as a hash value. When a document is sent between two computing systems, the document can be encrypted using a public encryption key of the receiving computing system. Sending and receiving of documents, and recording of blockchain transactions, can be facilitated by an intermediary service. A service providing recording of blockchain transactions can abstract recording details from applications calling the service. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-21:
In interpreting the claims dated on 26 February 2021, in light of the Specification, the available prior art, and the interview dated 8 March 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 21.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 21.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                   March 8, 2021